 Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 1 of 13 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ZURICH AMERICAN INSURANCE COMPANY                       )   CASE NO.:
1299 Zurich Way, 5th Floor                              )
Schaumburg, IL 60196-1056                               )
                                                        )
                Plaintiff                               )   JUDGE:
                                                        )
v.                                                      )
                                                        )
PATTERSON-UTI DRILLING COMPANY, LLC                     )   COMPLAINT FOR DECLARATORY
c/o Capitol Corporate Services, Inc., Statutory Agent   )   JUDGMENT
4568 Mayfield Road, Suite 204                           )
Cleveland, OH 44121                                     )
                                                        )   [Jury Demand Endorsed Hereon]
NEW TECH GLOBAL VENTURES, LLC                           )
c/o Cogency Global Inc., Statutory Agent                )
3958-D Brown Park Drive                                 )
Hilliard, OH 43026                                      )
                                                        )
CNX GAS COMPANY, LLC                                    )
c/o CT Corporation System, Statutory Agent              )
4400 Easton Commons Way, Suite 125                      )
Columbus, OH 43219                                      )
                                                        )
CONSOL ENERGY INC.                                      )
c/o CT Corporation System, Statutory Agent              )
4400 Easton Commons Way, Suite 125                      )
Columbus, OH 43219                                      )
                                                        )
HALLIBURTON ENERGY SERVICES, INC                        )
c/o Capitol Corporate Services, Inc.                    )
4568 Mayfield Road, Suite 204                           )
Cleveland, OH 44121                                     )
                                                        )
MIKE’S POWER TONG SERVICES, LLC                         )
c/o Michael Dilly, Statutory Agent                      )
PO Box 264                                              )
Warsaw, OH 43844                                        )
                                                        )
NATIONAL AMERICAN INSURANCE                             )
COMPANY                                                 )
c/o R. Patrick Gilmore, Statutory Agent                 )
1010 Manvel Avenue                                      )
Chandler OK 74834                                       )
                                                        )
                                                        )
                                                        )



862352                                             1
  Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 2 of 13 PAGEID #: 2



 BLACKHAWK SPECIALTY TOOLS, LLC                         )
 c/o Corporation Service Company                        )
 50 West Broad Street, Suite 1330                       )
 Columbus, OH 43215                                     )
                                                        )
 FRANK’S INTERNATIONAL, LLC dba                         )
 BLACKHAWK SPECIALTY TOOLS                              )
 c/o Corporation Service Company                        )
 50 West Broad Street, Suite 1330                       )
 Columbus, OH 43215                                     )
                                                        )
 ZACHARY T. MILLER, an incapacitated adult, by          )
 and through Catherine A. Miller, his natural mother,   )
 Guardian of Person and Estate and Conservator          )
 8556 Lawson Avenue                                     )
 Norfolk, VA 23503                                      )
                                                        )
 CATHERINE A. MILLER                                    )
 8556 Lawson Avenue                                     )
 Norfolk, VA 23503                                      )
                                                        )
 GLENN A. MILLER                                        )
 8556 Lawson Avenue                                     )
 Norfolk, VA 23503                                      )
                                                        )
 and                                                    )
                                                        )
 JOHN DOE INSURANCE COMPANIES #1-10,                    )
                                                        )
                 Defendants                             )
                                                        )

       Plaintiff Zurich American Insurance Company (“Zurich”) states for its Complaint for

Declaratory Judgment against Defendants Patterson-UTI Drilling Company, LLC (“Patterson”),

New Tech Global Ventures, LLC (“New Tech”), CNX Gas Company, LLC (“CNX”), CONSOL

Energy Inc. (“CONSOL”), Halliburton Energy Services, Inc. (“Halliburton”), Mike’s Power Tong

Services, LLC (“MPTS”), National American Insurance Company (“NAIC”), Blackhawk

Specialty Tools, LLC (“BST”), Blackhawk Specialty Tools, LLC (“Blackhawk”), Frank’s

International, LLC dba Blackhawk Specialty Tools (“FI”), Zachary T. Miller, an incapacitated

adult, by and through Catherine A. Miller, his natural mother, Guardian of Person and Estate and




862352                                             2
    Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 3 of 13 PAGEID #: 3




Conservator, Catherine A. Miller, Glenn A. Miller1, John Doe Underlying Defendants #1-10, and

John Doe Insurance Companies #1-10:

                         I.      PARTIES, JURISDICTION, AND VENUE

        1.       Zurich is a corporation organized pursuant to the laws of the State of New York,

having its principal place of business in the State of Illinois, and at all times relevant hereto was

engaged in the business of insurance in the State of Ohio.

        2.       Patterson is a limited liability company organized pursuant to the laws of the State

of Texas, having its principal place of business in the State of Texas; upon information and belief

its members are citizens of a state other than New York and Illinois.

         3.      New Tech is a limited liability company organized pursuant to the laws of the State

of Texas, having its principal place of business in the State of Texas; upon information and belief

its members are citizens of a state other than New York and Illinois.

         4.      CNX is a limited liability company organized pursuant to the laws of the State of

Virginia, having its principal place of business in the Commonwealth of Pennsylvania; upon

information and belief its members are citizens of a state other than New York and Illinois.

         5.      CONSOL is a corporation organized pursuant to the laws of the State of Delaware,

having its principal place of business in the Commonwealth of Pennsylvania.

         6.      Halliburton is a corporation organized pursuant to the laws of the State of Delaware,

having its principal place of business in the State of Texas.




1
  Zachary T. Miller, an incapacitated adult, by and through Catherine A. Miller, his natural mother, Guardian of
Person and Estate and Conservator, Catherine A. Miller, Glenn A. Miller will be collectively referred to as “the
Millers”.


862352                                                 3
  Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 4 of 13 PAGEID #: 4




       7.      MPTS is a limited liability company organized pursuant to the laws of the State of

Ohio, having its principal place of business in the State of Ohio; upon information and belief its

members are citizens of a state other than New York and Illinois.

         8.    NAIC is a corporation organized pursuant to the laws of Oklahoma, having its

principal place of business in the State of Oklahoma, and at all times relevant hereto was engaged

in the business of insurance in the State of Ohio.

         9.    BST is a limited liability company organized pursuant to the laws of the State of

Texas, having its principal place of business in the State of Texas; upon information and belief its

members are citizens of a state other than New York and Illinois.

         10.   FI is a limited liability company organized pursuant to the laws of the State of

Texas, having its principal place of business in the State of Texas; upon information and belief its

members are citizens of a state other than New York and Illinois.

         11.   At all times relevant hereto, the Millers have been residents of the Commonwealth

of Virginia; Catherine A. Miller is the Guardian of Person and Estate and Conservator of Zachary

T. Miller.

         12.   John Doe Underlying Defendants #1-10 are persons or entities who are co-

defendants in litigation brought by the Millers. The identities of the John Doe Underlying

Defendants #1-10 are unknown to Zurich despite due diligence.

         13.   John Doe Insurance Companies #1-10 are insurance companies, who at all relevant

times were engaged in the business of insurance within the State of Ohio. The identities of the

John Doe Insurance Companies #1-10 are unknown to Zurich despite due diligence.

         14.   The matter in controversy involves parties amongst whom complete diversity of

citizenship exists and exceeds the sum value of $75,000.00, exclusive of interest and costs.




862352                                           4
  Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 5 of 13 PAGEID #: 5




       15.       The matter in controversy involves a declaration of rights, duties, and obligations

under an insurance policy pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28

U.S.C. § 2201.

       16.       Venue of this matter is proper pursuant to 28 U.S.C. § 1391.

                                           II.     FACTS

       17.       Zurich issued Policy No. GLO 4886998-08 to Patterson, effective April 1, 2018 to

April 1, 2019 (“Patterson Policy”).

       18.       An authentic duplicate of the Patterson Policy is attached as Exhibit 1.

       19.       Zurich issued Policy No. GLO 0271984-00 to CNX, effective November 28, 2017

to November 28, 2018 (“CNX Policy”).

       20.       An authentic duplicate of the CNX Policy is attached as Exhibit 2.

       21.       Zurich issued Policy No. GLO 4391263-07 to New Tech, effective July 1, 2017 to

July 1, 2018 (“New Tech Policy”).

       22.       An authentic duplicate of the New Tech Policy is attached as Exhibit 3.

         23.     Patterson and CNX entered into a Master Drilling Contract, dated May 13, 2014,

which was to “control and govern all work performed by Contractor [Patterson] . . . for the drilling

of wells”.

         24.     An authentic duplicate of the Master Drilling Contract is attached as Exhibit 4.

         25.     New Tech and CNX entered into a Master Service Agreement on March 27, 2014

(“New Tech MSA”), which required New Tech to provide tools, equipment, materials, supplies,

labor, and/or services required for assisting CNX in engaging in completions in the upstream oil

and gas business.

         26.     An authentic duplicate of the New Tech MSA is attached as Exhibit 5.




862352                                            5
  Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 6 of 13 PAGEID #: 6




       27.     Halliburton and CNX entered into a Master Service Agreement (“Halliburton

MSA”), effective November 6, 2012, “in connection with oilfield services and oil and gas well

control services and applications, including well firefighting, blowout control, and well capping.”

         28.   An authentic duplicate of the Halliburton MSA is attached as Exhibit 6.

         29.   On or about July 17, 2019, the Millers filed suit against CNX, Halliburton, and

John/Jane Doe #1-25, in the Court of Common Pleas for Monroe County, Ohio, Case No. 2019-

227, seeking to recover in connection with injuries sustained by Zachary T. Miller during an

incident on April 3, 2018, while Mr. Miller was employed by Patterson and working at a CNX

natural gas well site in Monroe County, Ohio (“Miller Litigation”).

         30.   An authentic duplicate of the complaint in the Miller Litigation is attached as

Exhibit 7.

         31.   CONSOL, New Tech, MPTS, BST, and FI have all been named as defendants

and/or third-party defendants in the Miller Litigation by way of amendment to the Millers’

complaint and/or by way of CNX’s third-party complaint.

       32.     CNX, CONSOL, New Tech, MPTS, and Halliburton have all demanded that

Patterson and/or Zurich defend and indemnify them for the Miller Litigation based on the Master

Drilling Contract between Patterson and CNX.

       33.     CNX, CONSOL, New Tech, MPTS, and Halliburton base their tender to Patterson

and/or Zurich, inter alia, on Exhibit A of the Master Drilling Contract, Indemnity, which provides:

               EXCEPT AS EXPRESSLY PROVIDED OTHERWISE HEREIN,
               CONTRACTOR SHALL RELEASE OPERATOR, ITS CO-
               VENTURERS,    CO-LESSEES, JOINT    OWNERS,   PARENT,
               AFFILIATES, SUBSIDIARY COMPANIES, CONTRACTORS AND
               SUBCONTRACTORS OF ANY TIER * * * (OPERATOR GROUP), OF
               ANY LIABILITY FOR AND SHALL PROTECT, DEFEND, AND
               INDEMNIFY OPERATOR GROUP FROM AND AGAINST ANY AND
               ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION OF EVERY



862352                                          6
  Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 7 of 13 PAGEID #: 7




                KIND AND CHARACTER WITHOUT LIMIT AND WITHOUT
                REGARD TO THE CAUSE OR CAUSES THEREOF OR THE
                NEGLIGENCE OF ANY PARTY OR PARTIES, ARISING IN
                CONNECTION HEREWITH IN FAVOR OF ANY MEMBERS OF THE
                CONTRACTOR GROUP OR ANY INVITEE OF CONTRACTOR
                GROUP ON ACCOUNT OF DAMAGES TO OR LOSS OF PROPERTY
                OF ANY MEMBER OF CONTRACTOR GROUP AND/OR BODILY
                INJURY, ILLNESS OR DEATH OF ANY MEMBER OF CONTRACTOR
                GROUP. CONTRACTOR SHALL INDEMNIFY OPERATOR GROUP
                FOR ANY OF THE FOREGOING CLAIMS MADE BY THE
                CONTRACTOR'S         EMPLOYEES      NOTWITHSTANDING
                CONTRACTOR BEING AFFORDED IMMUNITY FROM ITS
                EMPLOYEES’ CLAIMS BY REASON OF BEING A SUBSCRIBER
                UNDER THE WORKERS' COMPENSATION ACT.

        34.     Section 20.12 of the Master Drilling Contract provides that the indemnification and

assumptions of liability in the Contract “shall not be deemed to create any rights to indemnification

in any person or entity not a party to the [Contract], either as a third party beneficiary or by reason

of any agreement of indemnity between one of the parties hereto and another person or entity not

a part to this [Contract].”

        35.     Exhibit B of the Master Drilling Contract, Minimum Insurance Requirements,

provides, in pertinent part:

                CONTRACTOR SHALL OBTAIN AND MAINTAIN THE FOLLOWING
                BASIC TYPES AND AMOUNTS OF INSURANCE DURING THE TERM
                OF THIS AGREEMENT:

                       WORKERS COMPENSATION (INCLUDING OCCUPATIONAL
                        DISEASE AND FEDERAL BLACK LUNG) STATUTORY
                       EMPLOYER’S LIABILITY (PER ACCIDENT) PER EMPLOYEE
                        $1,000,000 AND $1,000,000 FOR DISEASE
                       COMMERCIAL GENERAL LIABILITY (PER OCCURRENCE)
                        BODILY INJURY AND PROPERTY DAMAGE $2,000,000 CSL
                        (COMBINED SINGLE LIMIT)
                       AUTOMOBILE LIABILITY (PER OCCURRENCE) BODILY
                        INJURY AND PROPERTY DAMAGE $2,000,000 CSL
                        (COMBINED SINGLE LIMIT)
                       EXCESS OR UMBRELLA LIABILITY (PER OCCURRENCE)
                        (INCLUSIVE OR ABOVE LIMITS) $5,000,000 (COMBINED
                        SINGLE LIMIT)


862352                                            7
 Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 8 of 13 PAGEID #: 8




           CONTRACTUAL     INDEMNITY    INSURANCE PROVIDING
           COVERAGE OF OPERATOR GROUP FOR CONTRACTOR’S
           INDEMNITY OBLIGATIONS UNDER THE MDC.

           THE POLICIES REQUIRED HEREIN ABOVE, OTHER THAN
           COVERAGE FOR WORKERS’ COMPENSATION AND EMPLOYER’S
           LIABILITY, SHALL (A) LIST OPERATOR GROUP AS AN
           ADDITIONAL    INSURED,  INCLUDING   COVERAGE   FOR
           OPERATOR’S JOINT OR CONCURRENT NEGLIGENCE, (B)
           PROVIDE COVERAGE TO THE OPERATOR GROUP FOR CLAIMS
           MADE BY THE CONTRACTOR’S EMPLOYEES, AND (C) SHALL
           PROVIDE     COVERAGE      TO    OPERATOR     GROUP
           NOTWITHSTANDING     CONTRACTOR    BEING   AFFORDED
           IMMUNITY FROM ITS EMPLOYEES’ CLAIMS BY REASON OF
           BEING A SUBSCRIBER UNDER THE WORKERS COMPENSATION
           ACT.

           ALL OF THE ABOVE INSURANCES SHALL BE (I) PRIMARY AND
           NON-CONTRIBUTORY, (II) WRITTEN ON AN OCCURRENCE BASIS,
           (III) MAINTAINED WITHOUT INTERRUPTION FROM THE DATE. OF
           THE MDC UNTIL THE EXPIRATION OR TERMINATION OF THE
           MDC, AND (IV) ISSUED FROM A REPUTABLE INSURANCE
           COMPANY WITH A MINIMUM FINANCIAL RATING FROM A. M.
           BEST OF A-, VII OR BETTER. THE. GENERAL LIABILITY,
           AUTOMOBILE LIABILITY, AND EXCESS OR. UMBRELLA
           LIABILITY INSURANCE SHALL CONTAIN A WAIVER OF
           SUBROGATION AGAINST OPERATOR GROUP.

           CONTRACTOR SHALL PROVIDE OPERATOR, PRIOR TO
           EXECUTING THE MDC, WITH EITHER AN ENDORSEMENT TO
           THE POLICY NAMING CONSQL ENERGY INC. AND ITS
           SUBSIDIARIES, AFFILIATES, AND THEIR OFFICERS, DIRECTORS
           AND EMPLOYEES (THE CONSOL PARTIES) AS ADDITIONAL
           INSURED; OR A CERTIFICATE OF INSURANCE NAMING THE
           CONSOL PARTIES AS ADDITIONAL INSURED. IF REQUIRED BY
           ISNETWORLD.     CONTRACTOR      SHALL     PROVIDE    TO
           ISNETWORLD EVIDENCE IN THE FORM OF COPIES OF
           INSURANCE ENDORSEMENTS OR CERTIFICATES OF
           INSURANCE ESTABLISHING THAT THE POLICIES REQUIRED
           HEREIN ABOVE (OTHER THAN COVERAGE FOR WORKERS’
           COMPENSATION AND EMPLOYER’S LIABILITY) INCLUDE A
           BLANKET ADDITIONAL INSURED ENDORSEMENT FOR
           CONTACTS BETWEEN CONTRACTOR AND COMPANY. ALL
           POLICY ENDORSEMENTS OR APPLICABLE CERTIFICATES
           SHALL EVIDENCE THIS COVERAGE AND THESE TERMS AND



862352                                 8
  Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 9 of 13 PAGEID #: 9




               SHALL PROVIDE A CANCELLATION NOTICE THAT IS IN
               ACCORDANCE WITH POLICY PROVISIONS. [Emphasis original.]

       36.     New Tech has also demanded defense and indemnity from CNX and/or Zurich

pursuant to the New Tech MSA.

       37.     The Exhibit D – Indemnity to the New Tech MSA provides, in pertinent part:

               Company shall indemnify, release, defend, and hold the Contractor,
               Contractor's subcontractors, and its and their parent, affiliates and
               subsidiary companies, their shareholders, officers, directors, agents,
               authorized representatives, and all their employees (“Contractor Group”),
               harmless from any and all claims for (I) damage to or loss of any property,
               equipment or vessels owned, leased, or provided by any member of
               Company Group, and/or (II) injury, illness, or death of any member of
               Company Group, even if caused, or alleged to have been caused, in whole
               or in part, by any condition of any property, including those claims and
               liabilities alleged or proven to involve Contractor Group’s sole, joint or
               concurrent negligence. Company shall indemnify contractor parties for
               claims made by the Company's employees notwithstanding company being
               afforded immunity from its employee’s claims by reason of being a
               subscriber under the workers compensation act.

         38.   Halliburton has also demanded defense and indemnity from CNX and/or Zurich

pursuant to the Halliburton MSA.

         39.   The Halliburton MSA provides, in pertinent part:

               Client will be liable in any case of illness, injury or death, suffered by Client
               Group arising out of or relating to the performance of the Work and Client
               will release, indemnify, defend, and hold harmless HAL Group from and
               against any loss, cost, claim, obligation to indemnify another, suit,
               judgment, award or judgment (including reasonable attorney’s fees) on
               account of any such illness, injury or death, whether or not caused or
               brought about by HAL Group’s active, passive, sole or concurrent
               negligence (in any amount), strict liability, product liability, the
               unseaworthiness of any vessel, or other fault (except for HAL Group’s
               Reckless Behavior, gross negligence or intentional misconduct).

         40.   MPTS and its insurer, NAIC; BST and its insurer who is unknown at this time; FI

and its insurer who is unknown at this time; the Millers; and the John Doe Underlying Defendants




862352                                            9
Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 10 of 13 PAGEID #: 10




#1-10, who are unknown at this time, have an interest in this controversy, such that disposition of

this action in their absence may impair or impede their ability to protect such interest.

                                         III.    COUNT I

       41.     Zurich restates Paragraphs 1 through 40 of its Complaint.

       42.     The Broad Form Additional Insured – Blanket Automatic – Energy Endorsement

of the Patterson Policy and the CNX Policy provides:

               A.      Section II - Who Is An Insured is amended to include as an
                       additional insured:

                       Any person or organization whom you are required to add as an
                       additional insured on this policy under a written contract or written
                       agreement, subject to the following provisions.

               a.      Such person or organization is an additional insured only to the
                       extent such coverage is required by written contract or written
                       agreement and only with respect to liability for “bodily injury”,
                       “property damage” or “personal and advertising injury” caused, in
                       whole or in part, by:

                       (1)     Your acts or omissions; or

                       (2)     The acts or omissions of those acting on your behalf in the
                               performance of your ongoing operations or “your work” as
                               included in the “products-completed operations hazard”,
                               which is the subject of the written contract or written
                               agreement; or

               b.      Such person or organization is an additional insured only with
                       respect to liability for “bodily injury” to:

                       (1)     Your “employee”; or

                       (2)     An employee of a subcontractor acting on your behalf, but
                               only to the extent:

                               (a)    Coverage for “bodily injury” to your “employee” or
                                      an employee of subcontractors acting on your behalf,
                                      regardless of whose fault caused such injury, is
                                      required by written contract or written agreement;
                                      and



862352                                           10
Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 11 of 13 PAGEID #: 11




                              (b)     Such “bodily injury” arises in the performance of
                                      your ongoing operations or “your work” as included
                                      in the “products-completed operations hazard”,
                                      which is the subject of the written contract or written
                                      agreement.

               However, the insurance afforded to such additional insured:

               (i)    Only applies to the extent permitted by law; and

               (ii)   Will not be broader than that which you are required by the written
                      contract or written agreement to provide for such additional insured.

       43.     The Additional Insured – Automatic – Owners, Lessees Or Contractors

Endorsement of the New Tech Policy provides, in pertinent part:

               A.     Section II – Who Is An Insured is amended to include as an
                      additional insured any person or organization whom you are
                      required to add as an additional insured on this policy under a
                      written contract or written agreement. Such person or organization
                      is an additional insured only with respect to liability for “bodily
                      injury”, “property damage” or “personal and advertising injury”
                      caused, in whole or in part, by:

                      1.      Your acts or omissions; or
                      2.      The acts or omissions of those acting on your behalf,

                      in the performance of your ongoing operations or "your work" as
                      included in the "products-completed operations hazard", which is
                      the subject of the written contract or written agreement.

                      However, the insurance afforded to such additional insured:
                      1.   Only applies to the extent permitted by law; and
                      2.   Will not be broader than that which you are required by the
                           written contract or written agreement to provide for such
                           additional insured.

         44.   Zurich is entitled to a declaration that it is not required to defend or indemnify CNX,

CONSOL, New Tech, MPTS, and/or Halliburton as additional insureds under the Patterson Policy

because coverage is precluded by the public policy of the State of Ohio and Ohio law, including

but not limited to Ohio Rev. Code §§ 2305.31 and 4113.62.



862352                                           11
Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 12 of 13 PAGEID #: 12




       45.        Zurich is entitled to a declaration that it is not required to defend or indemnify CNX,

CONSOL, New Tech, MPTS, and/or Halliburton as additional insureds under the Patterson Policy

because coverage is not required by written contract or written agreement.

         46.      Zurich is entitled to a declaration that it is not required to defend or indemnify New

Tech, MPTS, and/or Halliburton as additional insureds under the CNX Policy because coverage is

precluded by the public policy of the State of Ohio and Ohio law, including but not limited to Ohio

Rev. Code §§ 2305.31 and 4113.62.

         47.      Zurich is entitled to a declaration that it is not required to defend or indemnify New

Tech, MPTS, and/or Halliburton as additional insureds under the CNX Policy because coverage is

not required by written contract or written agreement.

         48.      Zurich is entitled to a declaration that it is not required to defend or indemnify CNX,

CONSOL, MPTS, and/or Halliburton as additional insureds under the New Tech Policy (to the

extent any such party seeks such coverage) because coverage is precluded by the public policy of

the State of Ohio and Ohio law, including but not limited to Ohio Rev. Code §§ 2305.31 and

4113.62.

         49.      Zurich is entitled to a declaration that it is not required to defend or indemnify CNX,

CONSOL, New Tech, and/or Halliburton as additional insureds under the New Tech Policy (to the

extent any such party seeks such coverage) because coverage is not required by written contract

or written agreement.

         WHEREFORE, Zurich respectfully demands the following relief:
               1. Declaratory judgment that Zurich is not required to defend or indemnify CNX,
                  CONSOL, New Tech, MPTS, and/or Halliburton under the Patterson Policy;

               2. Declaratory judgment that Zurich is not required to defend or indemnify New Tech,
                  MPTS, and Halliburton under the CNX Policy;




862352                                              12
Case: 2:21-cv-03660-ALM-KAJ Doc #: 1 Filed: 06/17/21 Page: 13 of 13 PAGEID #: 13




         3. Declaratory judgment that Zurich is not required to defend or indemnify CNX,
            CONSOL, New Tech, MPTS, and/or Halliburton under the New Tech Policy;

         4. Costs;

         5. Reasonable attorneys’ fees; and

         6. Any other relief the Court deems equitable and just.

                                          Respectfully submitted,

                                          /s/ Crystal L. Maluchnik
                                          STEVEN G. JANIK (0021934)
                                          CRYSTAL L. MALUCHNIK (0077875)
                                          JANIK L.L.P.
                                          9200 South Hills Blvd., Suite 300
                                          Cleveland, Ohio 44147
                                          Tel: 440-838-7600 * Fax: 440-838-7601
                                          Email: Steven.Janik@janiklaw.com
                                                  Crystal.Maluchnik@janiklaw.com

                                          BLAIR DANCY
                                          Texas State Bar No: 24001235
                                          Motion for Pro Hac Vice Admission to be submitted
                                          bdancy@cstrial.com
                                          CAIN & SKARNULIS PLLC
                                          400 W. 15th Street, Suite 900
                                          Austin, TX 78701
                                          512-477-5000
                                          512-477-5011 - Facsimile

                                           Attorneys for Plaintiff Zurich American Insurance
                                           Company




                                     JURY DEMAND

      Zurich American Insurance Company demands a trial by jury on all triable issues.


                                          /s/ Crystal L. Maluchnik
                                          CRYSTAL L. MALUCHNIK (0077875)
                                          One of the Attorneys for Plaintiff Zurich American
                                          Insurance Company



862352                                        13
